 



Exhibit 10.2

Platinum Underwriters Holdings, Ltd.
Platinum Underwriters Finance, Inc.

Series A 7.50% Notes due June 1, 2017



--------------------------------------------------------------------------------

Jurisdiction Agreement

May 20, 2005

Goldman, Sachs & Co.
85 Broad Street
New York, New York 10004

Ladies and Gentlemen:

     Reference is hereby made to that certain Purchase Agreement, dated as of
the date hereof (the “Purchase Agreement”), among Platinum Underwriters
Holdings, Ltd., a Bermuda company (the “Company”), Platinum Underwriters
Finance, Inc., a Delaware corporation (“Platinum Finance”), and Goldman, Sachs &
Co., (the “Purchaser”) and the Exchange and Registration Rights Agreement to be
dated as of May 26, 2005 (the “2005 Registration Rights Agreement”), among the
Company, Platinum Finance and the Purchaser. All capitalized terms used but not
defined herein shall have the meanings ascribed to such terms in the Purchase
Agreement.

     Each of the Company and Platinum Finance irrevocably (i) agrees that any
legal suit, action or proceeding against the Company or Platinum Finance brought
by the Purchaser or by any person who controls such Purchaser within the meaning
of either Section 15 of the Act or Section 20 of the Exchange Act (a “Control
Person”) arising out of or based on the Purchase Agreement, the 2005
Registration Rights Agreement or the transactions contemplated thereby may be
instituted in any United States Federal or State court in the Borough of
Manhattan, the City of New York, the State of New York (a “New York Court”),
(ii) waives, to the fullest extent it may effectively do so, any objection which
it may now or hereafter have to the laying of venue of any such proceeding,
(iii) waives, to the fullest extent it may effectively do so, any objection
based on the absence of a necessary or indispensable party in any such
proceeding, and (iv) submits to the non-exclusive jurisdiction of such courts in
any such suit, action or proceeding. Each of the Company and Platinum Finance
irrevocably waives any immunity to jurisdiction to which it may otherwise be
entitled or become entitled (including sovereign immunity, immunity to
pre-judgment attachment, post-judgment attachment and execution) in any legal
suit, action or proceeding against it arising out of or based on the Purchase
Agreement, the 2005 Registration Rights Agreement or the transactions
contemplated thereby which is instituted in any New York Court. To the fullest
extent permitted by law, each of the Company and Platinum Finance hereby waives
any objection to the enforcement by any competent foreign court of any judgment
validly obtained in any such proceeding. Each of the Company and Platinum
Finance designates and appoints CT Corporation System in New York City as its
authorized agent (the “Authorized Agent”) upon which process may be served in
any such action arising out of or

 



--------------------------------------------------------------------------------



 



based on the Purchase Agreement, the 2005 Registration Rights Agreement or the
transactions contemplated thereby which may be instituted in any New York Court
by the Purchaser or by any Control Person, expressly consents to the
jurisdiction of any such court in respect of any such action, and waives any
other requirements of or objections to personal jurisdiction with respect
thereto. Such appointment shall be irrevocable on the part of each of the
Company and Platinum Finance. Neither the Company nor Platinum Finance makes any
representation as to the revocability of such appointment by the Authorized
Agent. Each of the Company and Platinum Finance represents and warrants that its
Authorized Agent has agreed to act as such agent for service of process and each
of the Company and Platinum Finance agrees to take any and all action, including
the filing of any and all documents and instruments, that may be necessary to
continue such appointment in full force and effect as aforesaid. Service of
process upon the Authorized Agent and written notice of such service of process
to the Company or Platinum Finance, as the case may be, shall be deemed, in
every respect, effective service of process upon the Company or Platinum
Finance, as applicable.

     This Agreement shall be binding upon, and inure solely to the benefit of,
the Purchaser, the Company and Platinum Finance, and no other person shall
acquire or have any right under or by virtue of this Agreement. No purchaser of
any of the Securities from the Purchaser shall be deemed a successor or assign
by reason merely of such purchase.

     This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to the conflicts of laws rules of
such state.

     The provisions of this Agreement shall survive any termination of the
Purchase Agreement or the 2005 Registration Rights Agreement, in whole or in
part.

     This Agreement may be executed by any one or more of the parties hereto in
any number of counterparts, each of which shall be deemed to be an original, but
all such counterparts shall together constitute one and the same instrument.

[SIGNATURE PAGE FOLLOWS]

2



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with your understanding, please sign and
return to us eight counterparts hereof, and upon the acceptance hereof by you,
this letter and such acceptance hereof shall constitute a binding agreement
among the Purchaser, the Company and Platinum Finance.

            Very truly yours,

Platinum Underwriters Holdings, Ltd.
      By:   /s/ Gregory E.A. Morrison       Name:   Gregory E.A. Morrison      
Title:   President and Chief Executive Officer    

            Platinum Underwriters Finance, Inc.
      By:   /s/ Gregory E.A. Morrison       Name:   Gregory E.A. Morrison      
Title:   President and Chief Executive Officer    

Accepted as of the date hereof:

Goldman, Sachs & Co.

         
By:
  /s/ Goldman, Sachs & Co.    

  (Goldman, Sachs & Co.)    

       

[Senior Notes Jurisdiction Agreement]

 